DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 66-67 directed to inventions non-elected without traverse.  Accordingly, claims 66-67 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Flynn on 01/25/2022.

The application has been amended as follows: 

	In the claims:
	Claim 49 has been rewritten as follows:

49. (Currently Amended) A device for closing an arteriotomy, the device comprising: 
	an intra-arterial foot component; and 
	an extra-arterial bolster,
	wherein 
		the intra-arterial foot component is a tamponade for controlling bleeding, 
		the intra-arterial foot component comprises a central core and a flexible sealing wing separate from the central core and located between the central core and the extra- arterial bolster, 
		a top surface of said central core is in contact with said flexible sealing wing, and
		 the central core is underneath said flexible sealing wing from the perspective of the extra-arterial bolster when the intra-arterial foot component is in a sealing position, 
		a longitudinal dimension of the flexible sealing wing exceeds a longitudinal dimension of the central core, and a transverse dimension of the flexible sealing wing exceeds a transverse dimension of the central core such that the flexible sealing wing is shaped to form a seal with a portion of the arteriotomy when the intra-arterial foot component is in the sealing position, and 
		
		the central core is convex from the perspective of the flexible sealing wing such that a gap is formed between outer areas of the central core and the flexible sealing wing.

Claims 66-67 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This application was under Appeal, with an Appeal Brief filed 11/12/2021.  Upon further consideration, the Examiner contacted Applicant to indicate that allowable subject matter was identified as a result of Applicant’s arguments and focus in the Brief, and Applicant was contacted regarding this subject matter.  Specifically, the amended language above with respect to claim 49 specifies that the central core is convex from the perspective of the flexible sealing wing such that a gap is formed between outer areas of the central core and the flexible sealing wing.  This is shown in Applicant’s specification at least at Figs. 33, 34, & 36.  US 2002/0198562 to Akerfeldt, considered the closest prior art of record, does not teach or suggest that the central core is convex from the perspective of the flexible sealing wing such that a gap is formed between outer areas of the central core and the flexible sealing wing.  Rather, the central core and flexible sealing wing having corresponding surfaces which curve together so no gap is formed between outer areas of the central core and the flexible sealing wing.  There is no apparent reason or motivation to modify Akerfeldt to arrive at the claimed invention.  Further, no other prior art of record teaches or suggests this limitation in light of the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771